336 F.2d 191
In the Matter of Henry R. Ahlers. Henry R. AHLERS, Appellant,v.UNITED STATES of America, Appellee.
No. 512.
No. 513.
Docket 29041.
Docket 29082.
United States Court of Appeals Second Circuit.
Argued August 6, 1964.
Decided September 1, 1964.

Herbert S. Siegal, New York City, for appellant.
Andrew J. Maloney, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty., for Southern District of New York, Andrew J. Maloney, John E. Sprizzo, and Neal J. Hurwitz, Asst. U. S. Attys., of counsel), for the United States of America.
Before LUMBARD, Chief Judge, and WATERMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Appellant was adjudged in contempt and committed for refusing to answer questions addressed to him in the course of a Labor Department investigation, after having been granted immunity and after having been ordered by the District Court to testify. The investigation was conducted by a representative of the Secretary of Labor under the authority of 29 U.S.C. § 521(a) which empowers the Secretary "when he believes it necessary in order to determine whether any person has violated or is about to violate any provision of this chapter * * * to make an investigation and in connection therewith * * * [to] question such persons as he may deem necessary to enable him to determine the facts relative thereto."


2
The appellant's principal submission is that the Secretary had no power effectively to grant immunity. This contention, which purports to be based on the statutory language and the legislative history is wholly without foundation. The language of Section 521(b) clearly incorporates by reference Sections 49 and 50 of Title 15. Section 49 of Title 15 provides for immunity for witnesses who are required to testify after a claim of privilege. Nothing in the legislative history of Section 521 casts any doubt on the conclusion.


3
Appellant's other contentions are equally without merit.


4
Orders affirmed.